Macfarlane, J. {concurring).
The evidence clearly shows that defendants were married in 1876 and in August of that year Mrs. Hesse received by inheritance from her father the sum of at least $1,300. This money went into the hands of her husband 'with no other agreement than that he “would pay it to her whenever she demanded it,” and this was merely verbal. Mr. Hesse used the money in buying and trading in real estate as detailed in the statement of Judge Burgess. There was no evidence which tended to prove that these transactions were for the benefit of the wife until the Bressie farm was purchased in 1884. Mrs. Hesse testified that she understood the title to that farm was put in her name, and only learned differently when it was traded for the mill property in 1890. There was no agreement or understanding that the title to any of the other property was to have been taken in the wife’s name.
Under this evidence, as between herself and the creditors of her husband, we can only treat the wife as one of his creditors for the amount of the money she permitted him to use. We can fairly infer from the evidence that a demand of payment was made in 1884, when the Bressie farm was purchased. A demand could be implied from the fact that the wife requested the title to that land to be put in her name. From that date she would be entitled to interest at six per cent. The interest for six years would make the amount due the wife about $1,800, while the cash payment for the mill was only $1,200.
Plaintiff insisted first, that the conveyance of the *461mill-property in question was and is fraudulent as to creditors under the statutes concerning fraudulent conveyances; and, second, that defendant Mrs. Hesse is estopped to claim the property as her own as against her husband’s creditors. This latter claim is put upon the ground that to permit the husband, for years, to deal with the property of the wife in his own name, and as belonging to him, and by means of which he obtained credit, would be a fraud upon creditors who dealt with him on the faith of his apparent ownership.
Prior to the married woman’s act of 1875 the doctrine of estoppel in pais did not apply to a married woman, except as to her separate estate, for the very good reason that, being incapable of binding herself or her property by contract, she could not do so by mere words or conduct. Henry v. Sneed, 99 Mo. 425; Rannells v. Gerner, 80 Mo. 474; Mueller v. Kaessman, 84 Mo. 318. By the act mentioned she is invested with all the rights of proprietorship in her property, which carries . with it the right of alienation and the right to bind herself with respect to it by contract. So it has been frequently ruled by this court. Blair v. Railroad, 89 Mo. 383; Brown v. Bowen, 90 Mo. 184; Broughton v. Brand, 94 Mo. 169.
If she can deal with others she must do so on the same principles of good faith as is required from others. She could no more take advantage of her own fraud than could another having the same right to contract. It seems to me to follow that, in respect to her statutory property, in order to prevent fraud, she would be estopped by her acts and declarations to the same extent as others, but not beyond. She can not be estopped by the words and conduct of her husband, unless- he was acting within his authority as her agent and in her *462behalf. Otherwise the husband’s conduct can. not estop the wife.
As to the right to contract, the statute emancipates the wife from the common law disabilities of coverture. In this respect the husband and wife are no longer one in law, but each is an independent, responsible person and therefore capable of contracting with each other. While the statute relieves the wife of the marital rights of her husband, over her property, it at the same time imposes on her, in respect to her property and the right to contract, the duties and obligations of an unmarried woman. This is the necessary result of the statute. If the husband comes into possession of the wife’s money, by her permission and without reducing it to his possession and ownership, as required by statute, and under an agreement to repay her, he becomes her debtor for the amount so received. She would thus stand on the same footing as another creditor. She would possess the same rights to secure her debt, and would be bound to the same good faith in her dealing, as other creditors. So it was held in case the husband conveyed land to his wife in settlement of an indebtedness to her, “that, if the deed was made in good faith, in payment of a debt due the wife, it should stand, for the debt due the wife stands on as good footing, as a debt due any other person, and she may be given a preference over other creditors.” Hart v. Leete, 104 Mo. 315. And again it was held that if the preference to the wife was made by her husband in fraud of , other creditors, and she participated therein, it could not stand. Riley v. Vaughan, 116 Mo. 176.
We are unable to see either fraudulent participation in the act of Mrs. Hesse in having the title to the mill property placed in her name, even on the assumption that the act of the husband was fraudulent, which by no means appears; nor are we able to see any con*463duct on the part of the wife, as a creditor which would estop her to claim the benefit of the conveyances. There is no doubt of the bona fides of the debt due from the husband to the wife; and the evidence shows that the debt, upon which the judgment held by plaintiff was rendered, was for a balance due on the purchase of the mill in Crawford county in 1881. "When Mr. Iiesse sold this mill he required the purchaser to assume the payment of this unpaid purchase money. This occurred in about 1888. Thus it appears that defendant Hesse undertook to provide, and supposed he had provided, for the payment of this debt. He held the title to the Dent county farm in his own name until 1890. "While so held plaintiff acquired no lien, or other legal or equitable claim upon it. He thus appears to have acted in perfect good faith. No suspicion of the want of good faith on the part of the wife in securing herself appears. The conveyance was for an adequate consideration, and, so far as appears, was in entire good faith and was not fraudulent under the statute.
We think the record equally barren of facts which would operate as an estoppel on the right of Mrs. Hesse to have the conveyance of the mill property in suit made to herself in satisfaction of her debt. The claim is predicated upon the fact that the wife permitted the husband to take possession of her money, and to use it in his own name for years, buying,-selling and exchanging property, and permitting the property to stand in his name, without calling him to account or otherwise objecting, whereby a fictitious credit was given him. The case of Leete v. State Bank, 115 Mo. 203, is relied upon for this contention. To apply such a rule as is here invoked would estop every creditor. Suppose the husband had been dealing and trading, as he did, upon capital borrowed from a stranger, thereby giving him *464a fictitious credit, could it be contended that the creditor would be estopped to secure his debt? When we separate the husband and wife, in respect to property rights and the right to contract, as the statute has done, it follows very clearly that the wife could only be estopped for conduct which would estop a stranger. Conveyances, from husband to wife should be closely scrutinized, yet when they are found to be for a full consideration, “the same protection should be afforded to them as to like transactions between third parties.” Bean v. Patterson, 122 U. S. 500; Garner v. Bank, 14 Sup. Ct. Rep. 392, and cases cited.
For these reasons I concur in the conclusion reached by the majority of the court. ' In the view I take of the case, the question as to how far the principal, or ceskii que trust, will be estopped, as to intervening rights of creditors, in permitting his agent or trustee to deal with the trust property in his own name, does not arise and need not be considered.